         Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    CARRINGTON K. JOSEPH,

                          Petitioner,
                                                                 CIVIL ACTION
         v.                                                      NO. 18-2202

    SCI-ROCKVIEW SUPERINTENDENT
    MARK GARMAN, et al.,

                          Respondents.


PAPPERT, J.                                                                    August 31, 2021

                                        MEMORANDUM

        On May 24, 2018, Carrington Joseph filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (ECF 1.) Over the next two months, Joseph filed

several amendments to his petition. (ECF 5, 8, 10, 12.) Respondents answered the

petition, (ECF 25), and Magistrate Judge Hart issued a Report and Recommendation

recommending the petition’s denial. (ECF 30.) Joseph objected to the R&R.1 (ECF 38.)

After thoroughly reviewing the record, Judge Hart’s R&R and Joseph’s objections, the

Court overrules the objections and adopts the R&R.

                                                 I

        The relevant facts and procedural history are set forth in Judge Hart’s R&R and

need not be repeated here other than that Joseph was convicted of first-degree murder

and sentenced to life without parole for the gruesome stabbing death of his wife.


1      Joseph filed pro se objections to the R&R. (ECF 38.) The Court then appointed the Federal
Community Defender Office to represent Joseph and granted leave to file counseled objections to the
R&R. (ECF 40, 43.) After receiving several extensions of time and reviewing the necessary records,
the Defender Office informed the Court that Joseph intended to proceed on his pro se objections.
(ECF 54.)


                                                 1
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 2 of 16




Joseph’s petition asserts nine claims for relief: (1) insufficiency of the evidence to

sustain a first-degree murder conviction; (2) ineffective assistance of counsel for failing

to prevent him from waiving his right to a jury trial; (3) ineffective assistance of counsel

for failing to move for a competency hearing; (4) prosecutorial misconduct for failing to

disclose that a Commonwealth witness had a prior arrest and conviction; (5) ineffective

assistance of counsel for failing to pursue an imperfect self-defense charge; (6)

ineffective assistance of counsel for instructing him not to testify; (7) prosecutorial

misconduct for withholding evidence that the murder weapon contained the victim’s

fingerprints; (8) ineffective assistance of counsel for failing to move to dismiss under

Pennsylvania’s Speedy Trial Act; and (9) ineffective assistance of counsel for failing to

move to recuse the trial judge and ineffective assistance of PCRA counsel for failing to

raise the issue. (ECF 1, 5, 8, 10, 12.)

       Judge Hart considered Joseph’s claims and recommended that the Court deny

his petition in full. The Court reviews de novo the portions of the R&R to which Joseph

objects, see 28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011), and

“may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                             II

                                              A

       The Antiterrorism and Effective Death Penalty Act of 1996 limits federal courts’

power to grant writs of habeas corpus. Under the Act, a federal court may not grant a

writ “with respect to any claim that was adjudicated on the merits in State court

proceedings [unless the state court’s decision] was contrary to, or involved an




                                              2
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 3 of 16




unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States” or “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the state

court proceeding.” 28 U.S.C. § 2254(d); see also Berghuis v. Thompkins, 560 U.S. 370,

380 (2010). A state court ruling is “contrary to” clearly established federal law if the

court applies a rule that contradicts Supreme Court precedent or if the court confronts

a set of facts that are materially indistinguishable from a Supreme Court decision but

arrives at a different result. Williams v. Taylor, 529 U.S. 362, 406–07 (2000). A state

court ruling “is considered an ‘unreasonable application’ if the state court unreasonably

applies the correct legal rule to the particular facts, unreasonably extends a legal

principle to a new context, or unreasonably refuses to extend the principle to a new

context where it should apply.” McMullen v. Tennis, 562 F.3d 231, 236 (3d Cir. 2009).

                                             B

       Before a federal court can grant a petition for a writ of habeas corpus, the

petitioner must exhaust the remedies available in state court. Lambert v. United

States, 134 F.3d 506, 513 (3d Cir. 1997) (citing 28 U.S.C. § 2254(b)(1)(A)). To satisfy the

exhaustion requirement, the petitioner must “fairly present” his claims to the state

court; if he does not, the claims become procedurally defaulted and he may not raise

them in federal court. Bronshtein v. Horn, 404 F.3d 700, 725 (3d Cir. 2005).

       A petitioner may be exempt from the exhaustion requirement under three

circumstances: (1) he demonstrates cause for the default and actual prejudice as a

result of the alleged violation of federal law; (2) he demonstrates that failure to consider

the claims will result in a fundamental miscarriage of justice; or (3) he invokes the




                                             3
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 4 of 16




narrow Martinez exception. Id. at 750; Martinez v. Ryan, 566 U.S. 1 (2012). To

establish cause, the petitioner must “show that some objective factor external to the

defense impeded counsel’s efforts to comply with the State’s procedural rule.” Werts v.

Vaughn, 228 F.3d 178, 193 (3d Cir. 2000). To show prejudice, the petitioner must prove

“not merely that the errors at . . . trial created a possibility of prejudice, but that they

worked to his actual and substantial disadvantage, infecting his entire trial with error

of constitutional dimensions.” Id.

       The fundamental miscarriage of justice exception “will apply only in

extraordinary cases, i.e., where a constitutional violation has probably resulted in the

conviction of one who is actually innocent.” Id. Asserting actual innocence requires the

petitioner to “show it is more likely than not that no reasonable juror would have

convicted him in light of the new evidence presented in his habeas petition.” Hubbard

v. Pinchak, 378 F.3d 333, 339 (3d Cir. 2004).

       Finally, under the Martinez exception, ineffective assistance of trial counsel

claims are not procedurally defaulted if: (1) the default was caused by ineffective

assistance of post-conviction counsel, (2) that occurred in the first collateral proceeding

in which the claim could be heard, and (3) the underlying claim of trial counsel’s

ineffectiveness has some merit, analogous to the substantiality requirement for a

certificate of appealability. Cox v. Horn, 757 F.3d 113, 119 (3d Cir. 2014).

                                              III

                                              A

       Joseph argues he is entitled to habeas relief because the evidence at trial was

insufficient to support his conviction for first-degree murder. (Habeas Petition 3, ECF




                                              4
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 5 of 16




1.) When analyzing a sufficiency of the evidence claim in a habeas case, “the critical

inquiry . . . does not require a court to ask itself whether it believes that the evidence at

trial established guilt beyond a reasonable doubt.” Jackson v. Virginia, 433 U.S. 307,

319 (1979). Instead, the Court must review “the evidence in the light most favorable to

the prosecution and determine if any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. (emphasis in original).

       Judge Hart concluded that, “upon review of the evidence as presented by the

prosecution in this case, there is no doubt that a rational trier of fact could have found

the essential elements of the crime . . . beyond a reasonable doubt.” (R&R 11, ECF 30.)

Joseph objects, contending “[t]he evidence presented by the Commonwealth cannot

rationally support an inference that Petitioner had the specific intent to kill.” (Objs. to

R&R 3, ECF 38.) He believes the evidence shows that he “did not intend to kill the

decedent but protect himself from [her].” (Id.)

       The Commonwealth presented more than enough evidence for a rational trier of

fact to convict Joseph of first-degree murder.

       A person is guilty of first-degree murder where the Commonwealth proves
       that a human being was unlawfully killed; the person accused is
       responsible for the killing; and the accused acted with specific intent to kill.
       18 Pa.C.S. § 2502(d); Commonwealth v. May, 887 A.2d 750, 753 (Pa. 2005).
       An intentional killing is a killing by means of poison, or by laying in wait,
       or by any other kind of willful, deliberate and premeditated killing. 18
       Pa.C.S. § 2502(a). The Commonwealth may establish that a defendant
       intentionally killed another “solely by circumstantial evidence, and the fact
       finder may infer that the defendant intended to kill a victim based on the
       defendant’s use of a deadly weapon on a vital part of the victim’s body.”
       May, 887 A.2d at 753.

Commonwealth v. Housman, 226 A.3d 1249, 1271 (Pa. 2020). Evidence at trial showed

Joseph stabbed the victim more than 80 times, mostly in the back, head, neck and




                                              5
         Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 6 of 16




torso. (Cmwlth. Appx. Vol. II 20–21, ECF 25-2.)2 In doing so, he broke several knives

and repeatedly returned to the kitchen to retrieve additional knives so he could

continue his attack. See (Cmwlth. Appx. Vol. I 93, 95–96, 100, ECF 25-1). When the

victim managed to momentarily escape, Joseph followed her outside the house,

threatened to stab her sister who tried to help her, pulled the victim’s hair and stabbed

her in the neck, then dragged her back inside the house. (Cmwlth. Appx. Vol. I 73–74,

86–89); see also (id. at 62). When police questioned him, Joseph calmly recounted his

brutal attack. (Cmwlth. Appx. Vol. II 17); see also (Cmwlth. Appx. Vol. I 62). This

evidence supports the first-degree murder conviction and, more specifically, the trial

court’s finding that Joseph had the specific intent to kill the victim. If Joseph meant

only to defend himself—as he argues in his pro se objections—he could have stopped his

brutal attack and escaped at various times. He chose not to. Since a rational trier of

fact could have concluded beyond a reasonable doubt that Joseph was guilty, the state

court’s determination that the evidence was sufficient to support Joseph’s conviction

was not contrary to or an unreasonable application of Jackson.

                                               B

       Next, Joseph asserts several ineffective assistant of counsel claims. The

Supreme Court’s two-part test in Strickland v. Washington governs ineffective

assistance claims. 466 U.S. 668 (1984). “To succeed on such a claim, the petitioner

must demonstrate (1) that counsel’s performance was deficient, in that it fell below an

objective standard of reasonableness, and (2) that the petitioner suffered prejudice as a

result of the deficiency.” Blystone v. Horn, 664 F.3d 397, 418 (3d Cir. 2011) (citing


2       References to page numbers in the Respondents’ appendices are to the PDF page numbers of
each volume.


                                               6
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 7 of 16




Strickland, 466 U.S. at 687)). With respect to Strickland’s first prong, there is a “strong

presumption” that counsel’s performance was not deficient. Jermyn v. Horn, 266 F.3d

257, 282 (3d Cir. 2001). “[S]trategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable.” Strickland, 466

U.S. at 690. With respect to prejudice, the “[d]efendant must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. “The likelihood of a

different result must be substantial, not just conceivable.” Harrington v. Richter, 562

U.S. 86, 112 (2011). The Court must consider the totality of the evidence before the

jury in determining whether a petitioner satisfied this standard. See Berghuis, 560

U.S. at 389.

                                             1

       First, Joseph contends he is entitled to relief because his trial counsel was

ineffective for letting him waive his right to a jury trial. (Habeas Petition 8.) He claims

his waiver was unknowing and involuntary because he was on heavy sedatives at the

time. (Id.)

       As Judge Hart explains in the R&R, the PCRA court reviewed Joseph’s pre-

waiver colloquy with the trial court in which he acknowledged using prescribed

medications but denied that they would impede his ability to understand the

proceedings. (Cmwlth. Appx. Vol. I 40.) Joseph then admitted to having “ample

opportunity to consult with [his] attorneys about the decision” to waive his right to a

jury trial. (Id. at 42.) The trial court accepted Joseph’s waiver after the colloquy. (Id.




                                             7
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 8 of 16




at 42–43.) The R&R also recognizes the significant benefit Joseph received by waiving

this right—the Commonwealth took the death penalty off the table. (R&R 13.) Joseph

presents no evidence, and the Court perceives none, showing that the state court’s

finding on this ineffective assistance claim was an unreasonable application of clearly

established federal law or was based upon an unreasonable determination of the facts.

                                            2

      Second, Joseph claims his trial counsel was ineffective for failing to move for a

competency hearing before trial and objects to Judge Hart’s contrary conclusion.

(Habeas Petition 13; Objs. to R&R 5–6.) As discussed above in the context of his waiver

claim, Joseph testified that he was taking medication that did not impede his ability to

understand the court proceedings. His interview with the police after the murder, his

education level and his general demeanor and responses throughout the pre-trial

process would not have led counsel to reasonably believe Joseph was incompetent. See

(Cmwlth. Appx. Vol. I 40; Cmwlth. Appx. Vol. II 17); see also (Cmwlth. Appx. Vol. I 62).

Judge Hart considered this evidence and concluded that “[t]he Superior Court’s finding

that counsel was not ineffective because there was nothing to indicate that [Joseph]

was incompetent is not contrary to [ ] clearly established federal law or an

unreasonable application of the facts.” (R&R 14.) The Court’s independent review of

the record confirms that determination. Nothing in the record suggests counsel was

ineffective for not requesting a competency hearing; Joseph consistently answered the

trial court’s questions and acted in ways suggesting competence.




                                            8
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 9 of 16




                                            3

      Third, Joseph argues trial counsel was ineffective for not pursuing an imperfect

self-defense theory. (Habeas Petition 22.) Judge Hart rejected this claim and Joseph

objects, saying the evidence supports his position that he stabbed the victim “in the

heat of passion in an attempt to protect himself after she had threatened to get a knife

from the kitchen and stab him when the struggle ensued.” (Objs. to R&R 10.)

      Joseph’s objection, like his claim, is meritless and absurd. In Pennsylvania, a

defendant arguing self-defense must show that he

      “(a) . . . reasonably believed that he was in imminent danger of death or
      serious bodily injury and that it was necessary to use deadly force against
      the victim to prevent such harm; (b) that the defendant was free from fault
      in provoking the difficulty which culminated in the slaying; and (c) that the
      [defendant] did not violate any duty to retreat.” Commonwealth v. Samuel,
      590 A.2d 1245, 1247–48 (1991); see 18 Pa.C.S. § 505; see also
      Commonwealth v. Harris, 703 A.2d 441, 449 (1997). “The Commonwealth
      sustains its burden [of disproving self-defense] if it proves any of the
      following: that the slayer was not free from fault in provoking or continuing
      the difficulty which resulted in the slaying; that the slayer did not
      reasonably believe that [he] was in imminent danger of death or great
      bodily harm, and that it was necessary to kill in order to save [him]self
      therefrom; or that the slayer violated a duty to retreat or avoid the danger.”
      Commonwealth v. Burns, 416 A.2d 506, 507 (1980).

Commonwealth v. Sepulveda, 55 A.3d 1108, 1124 (Pa. 2012). The “imperfect belief self-

defense” theory is different only in that the defendant can rely on an unreasonable

belief that deadly force was necessary. Id. Even if Joseph is correct that at the outset

of his attack he reasonably or unreasonably believed deadly force was necessary to

protect himself, the reality of his attack eviscerates this defense. Joseph stabbed his

wife more than 80 times and declined countless opportunities to stop or retreat. Even

worse, when the victim managed to briefly escape, Joseph dragged her back inside their

home and continued his attack. The state court correctly found that any argument that



                                            9
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 10 of 16




Joseph was eligible for this defense clearly lacked merit, so counsel could not have been

ineffective for failing to raise it.

                                             4

       Joseph’s fourth ineffective assistance of counsel claim relates to trial counsel’s

advice that Joseph not testify in his own defense. (Habeas Petition 25.) Joseph claims

his counsel coerced him into not testifying and that, by testifying, Joseph could have

revealed facts supporting his self-defense theory. (Id.) Judge Hart rejected this

argument as well, highlighting the state court’s review of the trial record showing that

Joseph intended to testify but indicated that he did not have a sufficient opportunity to

speak to counsel about that decision. (R&R 18–19; Cmwlth. Appx. Vol. II 30–31.) The

trial court called a recess, giving Joseph the opportunity to discuss the decision with

counsel. (Cmwlth. Appx. Vol. II 30–31.) Joseph ultimately decided not to testify and

told the trial court he was “comfortable” with the decision. (Id. at 31.)

       “Claims alleging ineffectiveness of counsel premised on allegations that trial

counsel’s actions interfered with an accused’s right to testify require a defendant to

prove either that counsel interfered with his right to testify, or that counsel gave

specific advice so unreasonable as to vitiate a knowing and intelligent decision to testify

on his own behalf.” Commonwealth v. Miller, 987 A.2d 638, 660 (Pa. 2009) (citations

and quotation marks omitted). “The decision of whether or not to testify on one’s own

behalf is ultimately to be made by the defendant after full consultation with counsel. In

order to sustain a claim that counsel was ineffective for failing to call the defendant to

the stand, he must demonstrate either that counsel interfered with his right to testify,

or that counsel gave specific advice so unreasonable as to vitiate a knowing and




                                            10
       Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 11 of 16




intelligent decision to testify on his own behalf.” Commonwealth v. Uderra, 706 A.2d

334, 340 (Pa. 1998). Joseph had ample opportunity to discuss this decision with counsel

and he presents nothing suggesting counsel’s advice not to testify was so unreasonable

as to “vitiate a knowing and intelligent decision.” Id. He argues only that the trial

court was denied his version of events leading up to the attack. (Objs. to R&R 11.) But

he ignores the many dangers of opening himself up to cross-examination and the fact

that nothing in the record suggests his decision not to testify was anything but

voluntary.

                                             5

      Fifth, Joseph contends his counsel was ineffective for not filing a speedy trial

motion under Rule 600 of the Pennsylvania Rules of Criminal Procedure. (Habeas

Petition 31.) Rule 600 allows for dismissal where the Commonwealth fails to bring a

defendant to trial within 365 days after filing the criminal complaint, excluding certain

delays attributable to the defendant or the court. Judge Hart agreed with the state

court’s conclusion that Joseph could not have prevailed on a Rule 600 motion because,

after accounting for delays attributable to him and the trial court, the Commonwealth

waited only 280 days before bringing him to trial. (R&R 20.) Joseph objects, relying on

a constitutional speedy trial argument based on the factors set forth in Barker v. Wingo,

407 U.S. 514 (1972). (Objs. to R&R 12–13.)

      Joseph is not entitled to relief no matter what theory he asserts as the grounds

for his speedy trial claim. The record shows that, although approximately 17 months

elapsed between the criminal complaint and his trial, Joseph was responsible for at




                                           11
        Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 12 of 16




least 124 days of delay and may have been responsible for an additional 202 days.3 At

the very least, Joseph presents no evidence that the Commonwealth was “anything

other than prepared to go to trial” before the Rule 600 deadline. (R&R 21.) Because he

has no evidence that a Rule 600 motion would have had any chance of success, counsel

cannot have been ineffective for failing to pursue the motion.

                                                 6

       Finally, Joseph claims his trial counsel was ineffective for failing to move to

recuse the trial judge. (Am. Habeas Petition 1–5, ECF 12.) He alleges a family member

attacked him in open court on November 9, 2015, and that this attack “inflamed the

passion of the trial judge.” (Objs. to R&R 13.) Judge Hart found that Joseph failed to

exhaust this claim by presenting it on direct appeal or in his PCRA petition. (R&R 21–

22.) He further concluded that the claim is procedurally defaulted because the time to

file a PCRA petition has lapsed. (Id.)

       Joseph objects, arguing the Court should excuse his procedural default under

Martinez because (1) the default was caused by ineffective assistance of post-conviction

counsel, (2) that occurred in the first collateral proceeding in which the claim could be

heard, and (3) the underlying claim of trial counsel’s ineffectiveness has some merit,

analogous to the substantiality requirement for a certificate of appealability. Cox, 757

F.3d at 119. He contends the Court should assume bias where the trial judge witnesses

an assault against the petitioner in court. (Objs. to R&R 14.) Based on that




3       The state court found that if Joseph was not responsible for this delay then it was likely
attributable to judicial unavailability, which is excludable time under Rule 600. (Cmwlth. Appx. Vol.
V 42–43, ECF 25-5.)


                                                 12
       Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 13 of 16




assumption, Joseph argues trial counsel was ineffective for not raising this issue and

moving for recusal. (Id. at 14–15.)

       Joseph’s claim fails for two reasons. First, the record contains no evidence

substantiating Joseph’s description of the alleged attack. See (Cmwlth. Appx. Vol. I 81)

(referencing only a “disruption in courtroom”). The Court cannot discern bias on the

part of the trial judge without any record evidence of the alleged attack. Second, even

accepting Joseph’s version of events nothing in the record suggests the trial judge was

biased against him based on that attack. Without any support for his conclusion that

the Court should assume bias, he cannot show that his underlying claim of ineffective

assistance has some merit and therefore cannot overcome the procedural default under

Martinez.

                                            C

       Joseph also raises two prosecutorial misconduct claims under Brady v.

Maryland, 373 U.S. 83 (1963). In Brady, the Supreme Court held “suppression by the

prosecution of evidence favorable to an accused upon request violates due process where

the evidence is material either to guilt or to punishment, irrespective of the good faith

or bad faith of the prosecution.” Id. at 87. The duty to disclose such evidence applies

even if there has been no request by the accused, United States v. Agurs, 427 U.S. 97,

107 (1976), and encompasses both impeaching and exculpatory evidence. See United

States v. Bagley, 473 U.S. 667, 676 (1985). “Such evidence is material ‘if there is a

reasonable probability that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different.’” Strickler v. Greene, 527 U.S. 263, 280–81




                                            13
          Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 14 of 16




(1999) (citing Bagley, 473 U.S. at 682); see also Kyles v. Whitley, 514 U.S. 419, 433–34

(1995).

       To establish a Brady violation a petitioner must also show “the nondisclosure

was so serious that there is a reasonable probability that the suppressed evidence

would have produced a different verdict.” Strickler, 527 U.S. at 281. Thus, the

“materiality” of the undisclosed evidence separates the mere nondisclosure of Brady

material from a true Fourteenth Amendment due process violation under Brady. “The

question is not whether the defendant would more likely than not have received a

different verdict with the evidence, but whether in its absence he received a fair trial,

understood as a trial resulting in a verdict worthy of confidence.” Id. at 289–90 (citing

Kyles, 514 U.S. at 434).

                                             1

       Joseph argues the Commonwealth committed prosecutorial misconduct by

withholding evidence of witness Porschia Garcia’s prior criminal record. (Habeas

Petition 18); see also (Objs. to R&R 6–9). He claims he could have used this evidence to

impeach Garcia. (Id.) Judge Hart rejected this claim, concluding the state court did

not err in deciding that nondisclosure of this witness’s criminal record “was so serious

that there is a reasonable probability that the suppressed evidence would have

produced a different verdict”—an essential element of any Brady claim. (R&R 14–16);

Strickler, 527 U.S. at 281. Joseph objects to Judge Hart’s treatment of this claim by

rehashing his conclusory position that “[i]t cannot be seriously argued that a

Commonwealth witness [sic] prior arrest was not materially favorable to Petitioner.”

(Objs. to R&R 7.)




                                            14
         Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 15 of 16




        Joseph makes no showing that the Commonwealth’s failure to disclose Garcia’s

criminal record impacted his trial. Garcia served as one of three eyewitnesses who

testified at trial. As Judge Hart recognized, the state court found that Garcia’s

testimony was consistent with the other witnesses’ and the physical evidence from the

scene. (R&R 15–16.) The record supports that finding and, as explained above,

substantial evidence supported Joseph’s conviction. He presents nothing to suggest

that evidence of one witness’s criminal record would have impacted his trial. 4

                                                   2

        Finally, Joseph argues the Commonwealth committed prosecutorial misconduct

by failing to disclose evidence that the victim’s fingerprints were found on the knives he

used during his attack. (Habeas Petition 29.) Judge Hart recommended the Court

deny relief on this claim because the state court did not err in finding that evidence of

the victim’s fingerprints on the kitchen knives Joseph used in the attack was not

exculpatory and therefore its disclosure was not contrary to Brady. (R&R 19–20.)

        This final claim for relief deserves little attention. The trial evidence showed

Joseph stabbed his wife more than 80 times—mostly in the head, neck, torso and

back—and suffered no stab wounds himself. So he cannot seriously argue that the

Commonwealth withholding evidence of his wife’s fingerprints on her own kitchen

knives somehow casts doubt on the verdict or the fairness of his trial.

                                                  IV




4       Joseph also argues his trial counsel was ineffective for failing to investigate and discover
evidence of Garcia’s criminal record. But counsel cannot be found to have been ineffective for not
investigating and discovering evidence that would have had no impact at trial.


                                                  15
       Case 5:18-cv-02202-GJP Document 55 Filed 08/31/21 Page 16 of 16




      For the reasons above, the Court adopts the R&R, overrules Joseph’s objections

and denies and dismisses Joseph’s Petition. An appropriate order follows.


                                                     BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                     ________________________
                                                     GERALD J. PAPPERT, J.




                                          16
